Citation Nr: 9930135	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-29 815	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint stiffness as 
a chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for night sweats as a 
chronic disability resulting from an undiagnosed illness.  

3.  Entitlement to service connection for an eye disorder as 
a chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for a nervous disorder 
as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for a temperament 
disorder (claimed as anger) as a chronic disability resulting 
from an undiagnosed illness.

8.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for stress as a chronic 
disability resulting from an undiagnosed illness.  

10.  Entitlement to direct service connection for a skin 
disorder, claimed as due to herbicide exposure.

11.  Entitlement to presumptive service connection for a skin 
disorder, claimed as due to herbicide exposure (pursuant to 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel  


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970, and from October 1990 to May 1991.  Also, his DD-214 
for the latter period reflects that he had over 19 years of 
prior active service, although most of that service has not 
been verified.  His DD-214s also reflect that he served in 
the Republic of Vietnam during the Vietnam Era, and in South 
West Asia during the Persian Gulf War (Gulf War).  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some explanation.  In 
July 1994, the veteran filed a claim with the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina (Winston-Salem RO), asserting entitlement to 
service connection for joint and arm stiffness, night sweats, 
eye trouble, nerves, fatigue, memory loss, "anger," and 
headaches.  His claim also sought service connection for an 
unspecified disability claimed as due to in-service exposure 
to a certain herbicide (Agent Orange).  The veteran 
simultaneously petitioned to reopen his claims of entitlement 
to service connection for a back disability, flat feet, and 
kidney stones, which had been denied in an April 1992 
decision by the Winston-Salem RO.  In August 1994, the RO 
wrote to the veteran, requesting certain evidence from him 
pertaining to his petition to reopen the previously denied 
claims.  He did not respond to that request within one year, 
and thereby abandoned his petition to reopen those claims.  
See 38 C.F.R. § 3.158 (1998).  

In February 1995, the Winston-Salem RO received a copy of a 
December 1994 Persian Gulf War Registry examination, which 
reflected the veteran's complaints of chronic disability 
subsequent to leaving South West Asia.  In light of this 
report, the Winston-Salem RO construed the veteran's claims 
of entitlement to service connection for joint and arm 
stiffness, night sweats, eye trouble, nerves, fatigue, memory 
loss, temperament (claimed as anger), and headaches to be 
"Gulf War undiagnosed illness" claims, i.e., claims 
asserted pursuant to the provisions of 38 U.S.C.A. § 1117 and 
its implementing regulation, 38 C.F.R. § 3.317.  See 
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1998) (providing basis of entitlement to service connection 
for chronic disability resulting from undiagnosed illness or 
combination of such illnesses, where the claimant served on 
active duty in South West Asia during the Gulf War).  Thus, 
in March 1995, the Winston-Salem RO transferred the veteran's 
claims file to the RO in Nashville, Tennessee (Nashville RO), 
which at that time was the only RO adjudicating Gulf War 
undiagnosed illness claims for VA.  

In October 1995, the Nashville RO denied the veteran's claims 
of entitlement to service connection for joint stiffness, 
night sweats, eye trouble, nerves, fatigue, memory loss, 
temperament (claimed as anger), and headaches, all pursuant 
to 38 C.F.R. § 3.317.  That decision also denied his claim of 
entitlement to service connection for "Agent Orange 
exposure."  The veteran appealed that decision to the Board.  
See February 1996 notice of disagreement and statement of the 
case (SOC), and June 1996 VA Form 9 ("Appeal to the Board of 
Veterans' Appeals").  See also July 1996 VA Form 646.  
Notably, in his June 1996 Form 9, the veteran specified that 
he sought service connection for a skin rash as due to 
"Agent Orange."  Thereafter, the Nashville RO returned the 
claims file to the Winston-Salem RO. 

With respect to the veteran's claim of entitlement to service 
connection for a skin disorder as due to herbicide exposure, 
the Board notes that service connection for certain skin 
disorders (or disabilities manifested by skin disorders) - 
namely, porphyria cutanea tarda (PCT), chloracne, and 
acneform disease consistent with chloracne - shall be granted 
where such a disorder manifests to a compensable degree 
within one year after service, where the veteran was exposed 
to certain herbicide agents during service.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6)(ii), 
3.309(e) (1998).  Service connection for a skin disorder 
granted on such a basis is known as "presumptive service 
connection."  However, service connection for a skin 
disorder claimed as due to herbicide exposure can also be 
established on a "direct" basis, that is, where the veteran 
adduces competent medical evidence which causally links a 
current skin disability to exposure to herbicide agents, 
pursuant to 38 U.S.C.A. § 1110 or § 1131 (West 1991).  Cf. 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Strictly 
speaking, claims of direct and presumptive service connection 
for a skin disorder are distinct claims, because they involve 
separate elements of proof.  Routen v. West, 142 F.3d 1434, 
1441-42 (Fed. Cir. 1998), cert. den. 119 S.Ct. 404 (1998).  

Here, the February 1996 SOC addressed the veteran's skin 
disorder claim in terms of well groundedness, but cited both 
the regulations pertaining to direct service connection 
(e.g., 38 C.F.R. § 3.303) and presumptive service connection 
(38 C.F.R. §§ 3.307, 3.309).  Moreover, the December 1998 
supplemental SOC (SSOC) discussed the claim in terms of both 
direct and presumptive service connection.  Thus, it appears 
that the matters of service connection for a skin disorder, 
on a presumptive and direct basis, are properly before the 
Board.  For this reason, and because the veteran's claim of 
presumptive service connection for a skin disorder is ripe 
for adjudication, as reflected in the following decision, the 
Board has bifurcated the issue on appeal to reflect the two 
bases of claimed entitlement.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
any disease for which the Secretary has established a 
presumption of service connection due to herbicide exposure, 
listed at 38 C.F.R. § 3.309(e). 


CONCLUSION OF LAW

The veteran's claim of entitlement to presumptive service 
connection for a skin disorder, due to herbicide exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to presumptive service connection for a skin 
disorder due to herbicide exposure, that is, pursuant to 
38 U.S.C.A. § 1116 (West 1991), and that statute's 
implementing regulations, 38 C.F.R. §§ 3.307, 3.309(e) 
(1998).  Generally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  

In contrast, and as previously noted, where the veteran was 
exposed to certain herbicide agents (including Agent Orange) 
during service, service connection for certain diseases shall 
be granted where such a disorder manifests to a compensable 
degree within a specified period of time after service, or 
after the veteran's last exposure to such agents.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309(e) (1998).  These diseases include skin 
disorders or diseases that might be manifested by skin 
disorders, namely, PCT, chloracne, and acneform disease 
consistent with chloracne, which must manifest within one 
year of the veteran's last exposure to the herbicide 
agent(s).  38 C.F.R. §§ 3.309(e); see 38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

A veteran, who, during his period of active duty in the 
military, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed to a herbicide agent during 
such service, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  See McCartt v. West, 12 Vet. App. 164 (1999).  
Even if the foregoing presumptive provisions do not apply, 
service connection for a disease claimed to be due to 
herbicide exposure may be established by proof of direct 
causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 1171 (1998).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  In the instant 
decision, the Board's concern is only with the veteran's 
claim of presumptive service connection for a skin disorder, 
claimed as due to Agent Orange exposure.

However, before addressing the merits of the veteran's 
service connection claim under the above-cited law and 
regulations, the Board must determine, as a threshold matter, 
whether the veteran's claim is "well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Brock, 10 Vet. App. 160-
64.  A claim is well grounded if it is "plausible, 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) also has held that although a claim need not be 
conclusive to be well grounded, competent evidence - and not 
just allegations - must accompany the claim, in order to 
justify concluding that the claim is at least plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Court 
has further held that, where the determinative issue involves 
a medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The burden of 
showing the claim is well grounded - as judged by a fair and 
impartial individual - resides with the veteran.  If it is 
determined that he has not satisfied this initial burden, 
then his appeal must be denied, and VA does not have a "duty 
to assist" him in developing the evidence pertinent to his 
claim.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Murphy, 1 Vet. App. at 81-82.

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence (lay or 
medical, as appropriate) of:  (1) a current disability; (2) 
an in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  More particularly, in claims of 
entitlement to presumptive service connection for disability 
due to herbicide exposure, asserted pursuant to 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307, 3.309(e), the claimant must 
present competent medical evidence that he or she currently 
has one of the disabilities listed at 38 C.F.R. § 3.309(e).  
Brock, 10 Vet. App. at 164.  

Here, there is no medical evidence that the veteran currently 
has any of the disabilities listed in 38 C.F.R. § 3.309(e).  
The "current" medical evidence in this regard, see 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), includes 
the report of the June 1994 Persian Gulf War Registry 
examination, which reflects complaints of a verruca of the 
left eyelid and diagnoses of tinea versicolor and a verruca 
of the left lower eyelid.  The report of the December 1994 VA 
Persian Gulf War Registry examination reflects the veteran's 
complaints of dermatitis of his back present since his 
Vietnam service, as well as pruritus, itching, and other 
complaints.  "Part 2" of the report's medical history, as 
related by the veteran, reflects his statement regarding a 
history of "drug sensitivities and allergic reactions" to 
"P[eni]C[illi]N -while [on] active duty in Vietnam."  The 
pertinent diagnoses were dermatomycosis and acne vulgaris.  
Thus, notwithstanding that his DD Form 214 confirms that he 
had a tour of active duty in the Republic of Vietnam within 
the prescribed period, he is not entitled to a presumption of 
service connection on the basis of claimed exposure to Agent 
Orange in service.  While PCT, chloracne, and acneform 
diseases consistent with chloracne are among the diseases 
listed by 38 C.F.R. § 3.309(e), there is no medical 
indication whatsoever that the veteran currently has any of 
these conditions.  Moreover, in order to apply the 
presumption regarding PCT, chloracne, and acneform disease 
consistent with chloracne, the disease must have become 
manifest to a degree of 10 percent or more at any time within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active service (presumed be the 
last date of service in Vietnam).  38 C.F.R. 
§ 3.307(a)(6)(ii)-(iii).  There is no medical evidence that 
these provisions have been met in the instant case.  Indeed, 
the veteran's service medical records for the period from 
1969 to 1975 reflect that on the December 1970 separation 
examination, his skin was normal.

The Board acknowledges that in the veteran's June 1996 VA 
Form 9, he alleged that a VA doctor at the VAMC in "Johnson 
City," Tennessee (apparently a reference to the VAMC in 
Mountain Home, Tennessee, inasmuch as the physician he 
identified is named in records from the latter facility), 
told the veteran that the rash on his neck and shoulders is 
"the result of exposure to Agent Orange."  For purposes of 
determining the well groundedness of the veteran's claim, the 
Board assumes this statement to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  However, even if true, that 
statement is irrelevant to the veteran's claim for 
presumptive service connection for a skin disorder, because 
it does not comment on the nature of the disorder in question 
(i.e., whether it is a disease listed at 38 C.F.R. 
§ 3.309(e)), or indicated the date that the symptomatology of 
such disorder first manifested to a compensable degree 
(although the statement is certainly relevant to the 
veteran's claim for direct service connection for a skin 
disorder, which is the subject of the ensuing remand).  
Moreover, none of the actual medical records obtained from 
the VAMC Mountain Home support the veteran's allegations, 
demonstrate a diagnosis of PCT, chloracne, acneform disease 
"consistent with" chloracne, or other disease listed at 38 
C.F.R. § 3.309(e)).  The medical evidence does not otherwise 
indicate that the criteria for application of the presumptive 
provisions pertaining to herbicide exposure have been met.

In short, there is no medical evidence to plausibly suggest 
that the veteran has PCT, chloracne, or an acneform disease 
consistent with chloracne, or that he manifested such 
disability, to a compensable degree, within the requisite 
period subsequent to his presumed last exposed to herbicide.  
Thus, his claim of presumptive service connection for a skin 
disorder is not well grounded under the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  
38 U.S.C.A. § 5107(a).  The Board therefore does not have 
jurisdiction to address the merits of the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

Furthermore, since the veteran has not satisfied his initial 
burden of submitting evidence sufficient to show that his 
claim of service connection for a skin disorder secondary to 
exposure to Agent Orange is well grounded, VA is under no 
"duty to assist" him in developing the evidence pertinent to 
his claim.  See Epps, 126 F.3d at 1468.  Moreover, since 
records indicate the RO notified him in the February 1996 SOC 
that he could not claim service connection for an unspecified 
disease due to Agent Orange exposure, and because he was 
provided with a VA Persian Gulf War Registry medical 
examination which assessed his complaints Agent Orange 
exposure and a skin rash since service, the Board finds that 
the provisions of VA's Adjudication Procedure Manual, M21-1, 
Part III,  5.10 have been substantially satisfied.  Also, 
the Board is aware of no circumstances in this case that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would make his claim well 
grounded (at least on a presumptive basis).  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board, i.e., as not well grounded.  The RO also notified him 
in the February 1996 SOC of the requirement to submit a well-
grounded claim.  Clearly then, he is not prejudiced by the 
Board's decision to deny his claim on this same basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, the 
Board views the RO's discussion as sufficient to inform him 
of the type of evidence that is necessary to make his claim 
well grounded and warrant full consideration on the merits.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, 
the VA has met its "duty to inform" him of the evidence 
necessary to support his claim.  See 38 U.S.C.A. § 5103(a).

The representative contends, in his April 1999 appellate 
brief, that the Board should determine whether the RO 
complied with M21-1, Part III,  1.03(a) and M21-1, Part VI, 
 2.10(f), prior to denying the service connection claim.  He 
further contends that, if the Board finds that the RO did not 
comply with these provisions, that the Board should remand 
the claim for "full development" of the claim.  These 
contentions are refuted by the recent case of Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999), which held that 
the cited provisions of M21-1 do not require evidentiary 
development until the claimant submits a well-grounded claim.  
See 38 U.S.C.A. § 5017(a).  See also Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998); Robinette v. Brown, 8 
Vet. App. 69 (1995); and compare 38 U.S.C.A. § 5107(a) (West 
1991) (duty to "assist" person who has submitted a well-
grounded claim) with 38 U.S.C.A. § 5103(a) (1991) (duty to 
"inform" any claimant, regardless of well groundedness). 

The representative also contends that the veteran is entitled 
to the benefit-of-the-doubt with respect to his claim.  
However, the benefit-of-the-doubt doctrine only applies if VA 
adjudicators reach the merits of that claim.  As the veteran 
has not presented a well-grounded claim of entitlement to 
presumptive service connection for a skin disorder secondary 
to Agent Orange exposure, the Board does not reach the merits 
of the claim, and the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As evidence of a well-grounded claim has not been submitted, 
presumptive service connection for a skin disorder, due to 
herbicide exposure, is not warranted.


REMAND

The veteran and his representative contend that the veteran 
is entitled to service connection for joint stiffness, night 
sweats, eye trouble, nerves, fatigue, memory loss, 
temperament (claimed as anger), and headaches, all claimed 
pursuant to 38 U.S.C.A. § 1117 (West Supp. 1999) and 
38 C.F.R. § 3.317 (1998).  In this regard, the Board notes 
that VA has issued a circular on Gulf War undiagnosed illness 
claims, entitled "Processing of Claims based on Exposure to 
Environmental Agents in the Persian Gulf War and Claims for 
Undiagnosed Illness," DVB Circular 20-92-29.  The DVB 
Circular provides, inter alia, that prior to making a 
decision with respect to an undiagnosed illness claim, ROs 
should obtain all service medical records, and particularly 
service medical records identified by the veteran as being 
pertinent to his claim.

Here, the veteran's July 1994 claim mentioned in-service 
hospitalization that he received while serving in South West 
Asia.  Although the RO asked the National Personnel Records 
Center (NPRC) and the veteran's National Guard unit for 
service medical records pertaining to the claimed treatment, 
the RO did not request service hospitalization records for 
such treatment.  See correspondence between the RO and the 
NPRC dated in September and December 1991, April 1992, and 
June 1995, as well as correspondence between the RO and the 
National Guard dated in February and March 1992.  Therefore, 
in order to ensure compliance with the DVB Circular and 
fairness to the veteran, a remand is warranted for the RO to 
take additional steps to obtain the service hospitalization 
records mentioned by him.  38 C.F.R. § 19.9 (1998).

Also with respect to the veteran's Gulf War undiagnosed 
illness claims, the Board notes that the veteran failed to 
report to a special VA neurologic examination scheduled in 
March 1998.  In this regard, the regulations provide:

a)  General.  When entitlement ... to a 
benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for  such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples 
of good cause include, but are not 
limited to, the illness or 
hospitalization of the claimant, death 
of an immediate family member, etc.  ...

(b) ... When a claimant fails to report 
for an examination scheduled in 
conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record. ...

38 C.F.R. § 3.655 (1998).  Here, to the extent that 38 C.F.R. 
§ 3.655 might be applicable to some of the veteran's Gulf War 
undiagnosed illness claims by virtue of his failing to report 
to the VA neurologic examination, it does not appear that the 
RO has addressed the question of whether the veteran had good 
cause for failing to appear for the March 1998 VA 
examination.  Thus, in order to avoid prejudice to the 
veteran, this question should also be addressed on remand.  
See Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).  

With respect to the veteran's claim of entitlement to direct 
service connection for a skin disorder as due to herbicide 
exposure, the veteran's June 1996 Form 9 indicated that a 
certain VA physician had told him that a rash on his back was 
a result of exposure to Agent Orange.  However, the 
physician's statement is not of record.  

In this regard, the Board notes that when VA receives an 
application for benefits that is not complete, and VA is on 
notice that relevant evidence exists and could be obtained, 
VA is obligated under 38 U.S.C.A. § 5103(a) to assist the 
claimant in understanding how to file for benefits, and what 
evidence is required to complete the claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Slater v. Brown, 
9 Vet. App. 240 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  That obligation includes telling a claimant to 
submit a statement from a physician who has reportedly voiced 
an opinion that may be sufficient to well-ground the claim.  
Id.  Here, the December 1998 SSOC generically informed the 
veteran of the need to submit such evidence, but it does not 
appear that the SSOC specifically mentioned the putative 
statement by the VA physician mentioned in the Form 9, or 
that the RO tried to obtain that physician's statement 
directly from the VA Medical Center identified in the Form 9.  
Thus, a remand is warranted so that the RO may take 
reasonable steps to obtain records the VA physician's 
opinion, if such records exist.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA adjudicators may be charged with 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).  The veteran should also be notified of the 
need for evidence of the physician's statement. 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact the NPRC and, 
if necessary, the veteran's National 
Guard unit, and take reasonable steps to 
obtain all of the veteran's service 
medical records for all periods of 
service, and verify the dates of all 
service.  In particular, the RO should 
request copies of the following in-
service hospitalization records:  
records of treatment for a back injury 
on or after November 20, 1990, from the 
MASH Unit in Cement City, near Daman, 
Saudi Arabia; records of treatment for 
kidney stones on or after December 25, 
1990, at the 24th Medical Hospital 
("the Zoo") in Saudi Arabia; and 
records of treatment of the veteran's 
feet in February 1991 at either the MASH 
Unit in Cement City, near Daman, Saudi 
Arabia or the 24th Medical Hospital in 
Saudi Arabia.  See July 1994 claim and 
August 1991 VA Form 27-0157, Veterans 
Assistance Record and Control Card.  All 
materials obtained should be associated 
with the file. 

2.  The RO should write to the veteran 
and his representative, and inform the 
veteran that in order to render his 
claim of entitlement to direct service 
connection for a skin disorder well 
grounded, he should submit a statement 
from competent medical authority that 
reflects an opinion that links a current 
skin disability with the veteran's 
military service.  The RO should inform 
him that the statement of "Dr. Bennett 
at VAMC, Johnson City [sic]" (mentioned 
in the veteran's June 1996 VA Form 9), 
is the type of statement which might 
render his claim well grounded, and that 
the veteran should submit evidence of 
such a statement.  All materials 
obtained should be associated with the 
file. 

3.  The RO should take reasonable steps 
to obtain the records of the veteran's 
outpatient treatment from the VAMC 
Mountain Home Tennessee, dated from 
December 1994 to July 1996, if they 
exist, including any statements by "Dr. 
Bennett at VAMC, Johnson City [sic]" 
(mentioned in the veteran's June 1996 VA 
Form 9).  All materials obtained should 
be associated with the file. 

4.  Thereafter, the RO should write to 
the veteran and his representative and 
offer the veteran the opportunity to 
show good cause for his failure to 
report to the March 1998 VA neurologic 
examination.  If good cause is shown, 
then the RO should arrange to reschedule 
the VA neurological examination 
(ensuring that the claims folder is 
available for the examiner's review).  
If good cause is not shown, then the RO 
should adjudicate any affected claim on 
the basis of the evidence of record, 
pursuant to the following instructions.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If actions taken are deficient 
in any manner, appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should consider 
the veteran's claims of entitlement to 
service connection for joint stiffness, 
night sweats, eye trouble, nerves, 
fatigue, memory loss, temperament 
(claimed as anger), and headaches, all 
claimed as Gulf War undiagnosed 
illnesses, as well as his claim of 
entitlement to direct service connection 
for a skin disorder due to herbicide 
exposure.  The RO should consider his 
claims in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
doing so, the RO must specifically 
consider 38 C.F.R. § 3.317 (1998).  The 
RO should also consider the extent to 
which 38 C.F.R. § 3.655 might be 
applicable to some of the veteran's Gulf 
War undiagnosed illness claims by virtue 
of his failing to report to the March 
1998 VA neurologic examination, and 
address this in its decision.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefits sought by the 
veteran continue to be denied, he and 
his representative must be furnished a 
SSOC and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals









